DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2020 has been entered. 
Response to Amendments
Applicant's amendments filed 12/28/2020 to claims 1 and 14 have been entered. Claim 13 has been canceled. Claims 1-5, 8-12 and 14-16 remain pending, of which claims 1-5 and 8-11 are being considered on their merits. Claims 12 and 14-16 remain withdrawn from consideration. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and applicant’s comments.	
Election/Restrictions
Applicant's election of Group I, drawn to a cell culture medium, and the species of “vitamin C, vitamin E, and estradiol” and interleukin 3 and interleukin 6” as the cytokines in the reply filed on 3/31/2020 stands.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mourcin et al (2005, Radiation Research, 164(1):1-9) in view of Fong et al (2012, Journal of Cellular Biochemistry 113:658–668), Lim et al (U.S. PGPUB 2015/0125950; reference A), Gho (U.S. PGPUB 20150361390) and Hagiya et al (U.S. PGPUB 20150210981).
Mourcin is drawn to methods of culturing CD34+ hematopoietic stem cells (see abstract).  Regarding claims 1 and 11, Mourcin teaches that co-culture of mesenchymal stem cells (MSCs) with the CD34+ cells in a serum-free medium supplemented with stem cell factor (SCF), thrombopoietin, interleukin-3, and hematopoietic growth factor Fms-related tyrosine kinase 3 ligand (FLT3 ligand) resulted in greater expansion of the CD34+ cells (see abstract); it is noted that MSCs in the culture media generate MSC conditioned media. Regarding claim 11, Mourcin teaches that medium can also be supplemented with interleukin-6 (IL6) (see page 2).
Mourcin does not teach the culture medium comprises umbilical cord MSC conditioned media or the product-by-process limitations of producing the media (claim 1). Mourcin is silent as to the media comprises all the factors produced by the product by process limitations of making a conditioned medium, vitamin C and E (claims 1-4) and estradiol (claim 5). Mourcin does the concentrated conditioned medium has a molecular weight greater than 5 kDa (claim 10), that the conditioned medium is concentrated to 7 to 12 times concentrated by volume (claim 8), or that the conditioned medium is concentrated to a protein concentration of 50-200 mg/mL (claim 9). It is noted that these concentrations are limited to the preparation of the 
	Regarding claim 1, Fong teaches that while MSC co-cultures have been used to support ex vivo expansion of CD34+ hematopoietic stem cells, that this technique has the limitations of painful harvest, morbidity, and risk of infection to the patient receiving the CD34+ cell treatment (see abstract). Regarding claim 1, Fong teaches that instead of MSC co-cultures, that umbilical cord MSC conditioned media can be used to support ex vivo expansion of CD34+ cells (see abstract). 
Regarding claim 1, Lim teaches making conditioned medium from umbilical cord MSC comprising culturing the umbilical cord MSCs for 1 to 10 days, Lim provides an example of 3 days, in serum free medium, separating the conditioned culture medium by centrifuging the culture medium to obtain a supernatant, and concentrating the medium using a filter to concentrate said conditioned medium up to 50 times or more (see paragraphs [0231], [0263], [0298]). Regarding claim 1, Lim teaches the conditioned medium is useful for expansion of hematopoietic stem cell populations in vitro by supplementing culture media with the conditioned medium (see paragraphs [0323] and [0324]).
	Regarding claims 1-4, Gho teaches anti-oxidant compounds are compounds that are capable of inhibiting or reducing the oxidation of other molecules and/or counteracting the effects of oxidative stress in cells (see paragraph [0046]). Regarding claims 1-4, Gho teaches both vitamin C and E are anti-oxidant compounds that can be added to compositions with cells (see paragraphs [0008] and [0046]). Regarding claim 5, Gho teaches anti-apoptotic compounds are compounds that are capable of preventing or reducing apoptosis of cells (see paragraph [0045]). Regarding claim 5, Gho teaches estradiol is an anti-apoptotic compound that can be added to compositions with cells (see paragraphs [0008] and [0045]).
Regarding claims 1 and 8-10, Hagiya is drawn to methods of preparing a cell culture medium comprising MSC conditioned medium (see abstract). Regarding claims 1 and 8-10, 
It would have been obvious to combine Mourcin with Fong and Lim to use umbilical cord MSC conditioned media in Mourcin’s media for CD34+ hematopoietic stem cells. A person of ordinary skill in the art would have had a reasonable expectation of success in using umbilical cord MSC conditioned media in Mourcin’s media for CD34+ hematopoietic stem cells because Fong teaches that instead of MSC co-cultures, that umbilical cord MSC conditioned media can be used to support ex vivo expansion of CD34+ cells. The skilled artisan would have been motivated to use umbilical cord MSC conditioned media in Mourcin’s media for CD34+ hematopoietic stem cells because Fong teaches that while MSC co-cultures have been used to support ex vivo expansion of CD34+ hematopoietic stem cells, that this technique has the limitations of painful harvest, morbidity, and risk of infection to the patient receiving the CD34+ cell treatment, and conditioned media overcomes these limitations. Additionally, Lim teaches the conditioned medium is useful for expansion of hematopoietic stem cell populations in vitro by supplementing culture media with the conditioned medium.
It would have been obvious to combine Mourcin and Gho to include vitamins C and E and estradiol in Mourcin’s composition. A person of ordinary skill in the art would have had a reasonable expectation of success in including vitamins C and E and estradiol in Mourcin’s composition because Gho establishes that these compounds can be added to composition that include cells. The skilled artisan would have been motivated to include vitamins C and E and estradiol in Mourcin’s composition because Gho establishes that these compounds are capable of inhibiting or reducing the oxidation of other molecules and/or counteracting the effects of oxidative stress in cells (vitamins C and E) or capable of preventing or reducing apoptosis of cells (estradiol).
It would have been obvious to combine Mourcin in view of Fong with Lim to make the conditioned medium from umbilical cord MSC by culturing the umbilical cord MSCs for 1 to 10 
	It would have been obvious to combine Mourcin in view of Fong, Lim and Gho with Hagiya to concentrate the MSC conditioned medium using a 10 kDa cut-off membrane such that it is 7 to 12 times concentrated before added it to the composition. A person of ordinary skill in the art would have had a reasonable expectation of success in concentrating the MSC conditioned medium using a 10 kDa cut-off membrane such that it is 7 to 12 times concentrated because Hagiya teaches such techniques are known in the art. The skilled artisan would have been motivated to concentrate the MSC conditioned medium using a 10 kDa cut-off membrane such that it is 7 to 12 times concentrated because it would allow for the factors in the conditioned media to be added to the composition without over diluting the composition.
Claims 1 and 8-10 are product-by-process claims. M.P.E.P. § 2113 reads, “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.” Once a product appearing to be substantially identical is found and an art rejection made, the burden shifts to the applicant to show an unobvious difference. In this case, 
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill at the time the invention was made.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered but they are not persuasive. Applicant restates the amendments to independent claim 1, specifically the product-by-process limitations wherein the condition medium is a cell culture medium that is 3 days to 5 days old after culturing, and that said medium comprises a number of specific factors secreted by MSCs. Applicant alleges that these product-by-process limitations are not taught by the cited prior art since Fong teaches two 24 hour periods of culture whereas the instant product-by-process limitations recite a 3 to 5 day culture. Applicant then alleges that the listed proteins and factor in amended claim 1 are not inherently secreted into the medium but rather are the result of the product by process step in the claim. To support this position, applicant cites to the specification and provides an analysis of a commercially available medium, SCGM from Cell Genix, which does not comprise all the factors listed in the conditioned medium of claim 1. Applicant also points out that the specific factors that Fong teaches are in the conditioned medium are not identical to the factors listed in the instant claims. However, as discussed above, the newly cited Lim reference renders obvious all of the product by process steps in the claim, and therefore the medium produced using these process steps appears to be the same as the claimed medium. Indeed, even the applicant states that the protein composition of the conditioned medium is the result of the product by process steps, and therefore these new . 
Conclusion
No claims are free of the art. No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephanie McNeil whose telephone number is (571)270-5250.  The examiner can normally be reached on Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 5712720614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/STEPHANIE A MCNEIL/Examiner, Art Unit 1653